Citation Nr: 1629030	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of stress fracture, right medial plateau and proximal right anterior tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1996 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Jackson, Mississippi.  The case is otherwise under the jurisdiction of the RO in New Orleans, Louisiana.  

In October 2014, a Board hearing was held before the undersigned.  A transcript of the hearing is of record.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 1997, the Veteran was granted entitlement to service connection for residuals of stress fractures, right medial tibial plateau and proximal anterior tibia, with a noncompensable rating, effective October 16, 1996.  In a January 1998 rating decision, the Veteran's initial evaluation was raised to 10 percent, and in an August 1999 rating decision the initial evaluation was increased to 30 percent.  The Veteran filed the current increased rating claim now on appeal in October 2006.

The Veteran and his spouse testified in October 2014 that his right tibia disability makes it difficult for him to perform basic tasks, like tying his shoes and getting to the bathroom.  Board Hearing Transcript 6, 9.  During the course of the appeal, the Veteran has also indicated that he believes a temporary total evaluation is warranted for the period immediately following February 2015 right knee surgery.  See 38 C.F.R. § 4.30 (A temporary total evaluation may be assigned following hospital discharge or outpatient treatment after surgery necessitating convalescence for a service-connected disability.).

The Board finds that further medical records and a medical opinion are needed in order to determine whether this surgery is actually related to the Veteran's service-connected tibia disorder and, if so, what the appropriate evaluations for all stages on appeal should be.

At the Veteran's November 2015 VA examination, the examiner discussed the Veteran's range of motion testing in the right knee, and the Veteran indicated that he had undergone right knee meniscus surgery in February 2015.  Records of this surgical procedure are not, however, of record.  While the record does contain medical records showing right knee treatment prior to February 2015, the Veteran should be afforded another opportunity to submit records of the surgery or authorization to obtain such records.

The Board notes that it is also unclear to what extent the Veteran's additional right knee diagnoses are related to his service-connected residuals of stress fractures, right medial tibial plateau and proximal anterior tibia.  While he has alleged that his right knee pain is caused by the same injury which caused his stress fracture in service, the Veteran's VA treatment records also show that in January 2006, he had a work-related injury to the right knee.  He reported during VA treatment that he injured his leg while walking down stairs carrying boxes at his job.  The Board therefore finds that the scope of the symptomatology associated with the Veteran's service-connected residuals of stress fractures, right medial tibial plateau and proximal anterior tibia must be addressed in a VA examination prior to further adjudication.

Lastly, the record indicates that the Veteran receives treatment at the Southeast Louisiana Veterans Health Care System in New Orleans, Louisiana.  Records dated up to September 2015 have been associated with the record; all more recent treatment records must be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant private medical records, to specifically include all records pertaining to the Veteran's February 2015 right knee surgery.

2. Obtain VA treatment records from the Southeast Louisiana Veterans Health Care System since September 2015.

3. After the above records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current severity and scope of his service-connected residuals of stress fractures, right medial tibial plateau and proximal anterior tibia.  The VA examiner should review the file, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) What are the current symptoms associated with the Veteran's residuals of stress fractures, right medial tibial plateau and proximal anterior tibia?  Does the Veteran have malunion or nonunion of the tibia or fibula?

b) Identify all additional diagnoses associated with the Veteran's right knee.  For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder is i) a symptom associated with the Veteran's residuals of stress fractures, right medial tibial plateau and proximal anterior tibia or ii) a separate disorder that was either caused or aggravated (permanently worsened beyond the natural progression) by his residuals of stress fractures, right medial tibial plateau and proximal anterior tibia.

c) Please review all treatment records associated with the Veteran's February 2015 right knee surgery.  Was this surgery treatment for the Veteran's service-connected residuals of stress fractures, right medial tibial plateau and proximal anterior tibia?  If the surgery is found to be related to a separate etiology, please explain the basis of that etiology and whether its impact on the Veteran's right leg symptoms can be fully differentiated from his symptoms due to stress fracture residuals.

d)  Please discuss the impact of the Veteran's service-connected residuals of stress fracture and any secondary symptomatology or diagnoses on his occupational functioning.  Please discuss the Veteran's assertions that he is prevented from performing some of the tasks of daily living, such as tying his shoes and getting to the bathroom on his own.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5. After the above development has been completed, as well as any additionally indicated development, readjudicate the issue.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


